DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed. Specifically, the independent claims 1 and 10 are allowed over the prior arts. The dependent claims 2-9 are allowed due to their dependencies to the said independent claim 1. The dependent claims 11-14 are allowed due to their dependencies to the said independent claim 10.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a method for manufacturing a scanning antenna with a plurality of antenna units arrayed in the scanning antenna, the scanning antenna including
a slot electrode being formed on a first main surface of the second dielectric substrate, 	the method comprising:
a step (a) of depositing a first conductive film containing copper on the first main surface of the second dielectric substrate;  Preliminary Amendment Page 5 of 9 
a step (b) of, after the step (a), bringing the first conductive film into contact with an atmosphere to form an oxide film on a surface of the first conductive film; and 
a step (c) of, after the step (b), depositing a second conductive film containing copper on the oxide film, in combination with other limitations in the claim.
Regarding claim 10, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 10 is allowed under the same rationale as claim 1 above.


Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stevenson (US 2017/0302004 A1), discloses, see Figs. 13 and 17, a slot array antenna comprising:
a plurality of TFTs (Fig. 17),
a plurality of row and column lines (Fig. 17), 
a plurality of patch electrodes, each patch electrode being electrically connected to a corresponding TFT of the plurality of TFTs (Fig. 17),
a slot substrate (Fig. 13, Gasket 1232) including
a slot electrode (Fig. 13, metal layer 1236) being formed on a first main surface of the slot substrate and including a plurality of slots disposed corresponding to the plurality of patch electrodes (Fig. 13, patch 1211, slot 1212),
a reflective conductive plate disposed to face a second main surface of the second dielectric substrate on a side opposite to the first main surface with a dielectric layer interposed between the reflective conductive plate and the second main surface (Fig. 13, Ground plane 1245).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844